COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
  IN RE:                                                          No. 08-20-00247-CV
                                                 §
  B.B.,
                                                 §         AN ORIGINAL PROCEEDING
  RELATOR.
                                                 §                 IN MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Yahara Gutierrez, Judge of the 65th District Court of El Paso, Texas, and concludes

that Relator’s petition for writ of mandamus should be denied. We therefore deny the petition of

writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 11TH DAY OF FEBRUARY, 2021.


                                            YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, J., and McClure, C.J. (Senior Judge)
McClure, C.J. (Senior Judge)(Sitting by Assignment)